In a proceeding pursuant to CPLR article 78 to (1) annul respondent’s practice of extending additional credit for service rating awards for police promotional examinations and (2) have such practice declared to be arbitrary, capricious, discriminatory and an abuse of discretion, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated August 12, 1976, which dismissed the petition. Judgment modified, on the law, by deleting therefrom the words "dismissing the petition” and substituting therefor provisions (1) declaring that the practice of the Nassau County Civil Service Commission of extending additional credit for service rating awards for police promotional examinations is not arbitrary, capricious, discriminatory, or an abuse of discretion and (2) otherwise dismissing *931the proceeding. As so modified, judgment affirmed, with $50 costs and disbursements to respondent. We agree with the result and the reasoning set forth in the opinion of Mr. Justice McCaffrey at Special Term, but note that a declaration as to the rights of the parties should have been made. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur. [87 Mise 2d .915.]